PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/236,899
Filing Date: 31 Dec 2018
Appellant(s): Delehanty et al.



__________________
Roy Roberts
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed on 12/30/2020.

(1)  Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.   Claim 1 recites “an analog of the ligand exterior to the cell.”  The recitation of “an analog” renders the claim indefinite because it’s unclear what the metes and bounds of “an analog” are within the meaning of the invention.   “Analog” is not defined by the specification and is not a defined term in the art.   If an analog of the ligand is meant to be a compound with a close structural or functional relationship to the ligand, the application gives no guidance on determining structural or functional similarity between an analog and a ligand, and it’s unclear how structurally or functionally similar an analog has to be from a ligand to be considered an analog.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bagalkot (Nano Letters, 2007) in view of Nag (Ther. Deliv., 2016).    Bagalkot discloses introducing a nanoparticle construct to a cell comprising: a quantum dot (a nanoparticle configured as a central scaffold); amine-terminated A10 RNA aptamer (a molecule configured as a bridging structure and comprising a first binding element configured for attachment to the nanoparticle and a second binding element); and doxorubicin (a cargo incorporating a ligand configured to allow for releasable binding of the cargo from the second binding element of the bridging structure) (abstract; page 2066, right column).  Bagalkot discloses a method for delivery comprising: administering a nanoparticle construct comprising a quantum dot functionalized with A10 RNA aptamer (a nanoparticle configured as a bridging structure and comprising a first binding element configured for attachment to the nanoparticle and a second binding element), and doxorubicin (a cargo incorporating a ligand configured to allow for releasable binding of the cargo and the second binding element of the bridging structure); and causing the construct to be contacted with an analog of the ligand, thereby resulting in release of the cargo from the construct, further comprising monitoring the release with FRET (page 3066, right column to page 3067, right column).
Bagalkot fails to teach introducing an analog of the ligand exterior to the cell, wherein the analog enters the cell and contacts the construct thereby resulting in release of the cargo from the construct.
Nag gives an overview of methods of controlled actuation of therapeutic nanoparticles in the art (abstract).  Nag teaches that active actuation, that is, release of a nanoparticle’s cargo by an external stimulus, has advantages over passive actuation, including spatial and temporal control over the nanoparticle actuation process that is not typically attainable in passive nanoparticle actuation (page 342).   Release by active actuation may be triggered by introducing an analog of the ligand exterior to the cell, wherein the analog enters the cell and contacts the construct thereby resulting in release of the cargo from the construct (page 346).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to modify the method of Bagalkot by introducing an analog of the ligand exterior to the cell, wherein the analog enters the cell and contacts the construct thereby resulting in release of the cargo from the construct.  The rationale for this is that the prior art teaches that release by active actuation, that is, release of a nanoparticle’s cargo by an external stimulus, has advantages over passive actuation, including spatial and temporal control over the nanoparticle actuation process that is not typically attainable in passive nanoparticle actuation.  By introducing an analog of the ligand exterior to the cell, wherein the analog enters the cell and contacts the construct thereby resulting in release of the cargo from the construct, will allow for spatial and temporal control of release of the cargo of Bagalkot. 

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Medintz (Nature Materials, 2003) in view of Nag (Ther. Deliv, 2016).    Medintz discloses a nanoparticle construct comprising: a quantum dot (a nanoparticle configured as a central scaffold); maltose binding protein (a molecule configured as a bridging structure and comprising a first binding element configured for attachment to the nanoparticle and a second binding element); beta-cyclodextrin coupled to Cy3.5 (a cargo incorporating a ligand configured to allow for releasable binding of the cargo from the second binding element of the bridging structure) (abstract; pages 633 to 636).   Medintz further discloses a method for delivery comprising: administering a nanoparticle construct comprising a quantum dot functionalized with maltose binding protein (a nanoparticle configured as a bridging structure and comprising a first binding element configured for attachment to the nanoparticle and a second binding element), and beta-cyclodextrin coupled to Cy3.5 (a cargo incorporating a ligand configured to allow for releasable binding of the cargo and the second binding element of the bridging structure); and causing the construct to be contacted with an analog of the ligand, thereby resulting in release of the cargo from the construct, further comprising monitoring the release with FRET (abstract; pages 630 and 633-636).  Medintz envisions using the construct as optical sensors for intracellular monitoring (introduction of the construct into a cell) (page 637).  Maltose (an analogue of maltose binding protein) is added to release the cargo from the construct (page 631 and 637).  
Medintz fails to teach introduction of maltose (an analog of maltose binding protein) exterior to the cell, wherein the maltose enters the cell and contacts the construct thereby resulting in release of the cargo from the construct. 
Nag gives an overview of methods of controlled actuation of therapeutic nanoparticles in the art (abstract).  Nag teaches that active actuation, that is, release of a nanoparticle’s cargo by an external stimulus, has advantages over passive actuation, including spatial and temporal control over the nanoparticle actuation process that is not typically attainable in passive nanoparticle actuation (page 342).   Release by active actuation may be triggered by introducing an analog of the ligand exterior to the cell, wherein the analog enters the cell and contacts the construct thereby resulting in release of the cargo from the construct (page 346).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to modify the method of Medintz by introducing maltose exterior to the cell, wherein the maltose enters the cell and contacts the construct thereby resulting in release of the cargo from the construct.  The rationale for this is that the prior art teaches that release by active actuation, that is, release of a nanoparticle’s cargo by an external stimulus, has advantages over passive actuation, including spatial and temporal control over the nanoparticle actuation process that is not typically attainable in passive nanoparticle actuation.  By introducing maltose exterior to the cell, wherein the analog enters the cell and contacts the construct thereby resulting in release of the cargo from the construct, will allow for spatial and temporal control of release of the cargo of Medintz. 

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Medintz (Nature Materials, 2003) in view of Nag (Ther. Deliv, 2016) in further view of US 20170275418 to Diwu.  The relevant portions of Medintz and Nag are given above.
Although Medintz teaches a cargo molecule comprising Cy3.5, it fails to teach a cargo molecule comprising Tide Fluor 3. 
Diwu teaches that Cy3.5 and Tide Fluor 3 (TF3) are fluorophores that can be interchanged for linkage to the same compound (abstract Table 1). 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to incorporate Tide Fluor 3 as the cargo molecule of Medintz.  The rationale for this is that the art teaches that Cy3.5 and Tide Fluor 3 (TF3) are fluorophores that can be interchanged for linkage to the same compound. 

 (2) Response to Argument
The following is the Examiner’s response to Appellant’s arguments regarding the rejection of claims 8-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding Appellant’s argument that “an analog of the ligand” is clear because it is a compound sufficient to cause competitive displacement of a ligand from a respective binding element, the Examiner’s response is the definition proposed by Appellant is not a definition in the art, nor is it found in the application.  Regarding Appellant’s argument that support for the definition is found at paragraph 8 of the specification which recites “addition of the competitive inhibitor maltose, the TF3 is released from the binding pocket,” the Examiner’s response is that although paragraph 8 makes a statement that maltose is a competitive inhibitor, there is no teach here, or elsewhere in the specification, that clarifies what an analog of a ligand is.   Appellant hasn’t argued or outlined how the statement in paragraph 8 supports their proposed definition or clarifies the scope of an analog of a ligand.   Regarding Appellant’s argument that paragraph 32 recites “binding affinities of the maltose and beta-cyclodextrin for the MBP product binding pocket are close enough that the delivery of the maltose competitive releases the BCD,” the Examiner’s response is that this section doesn’t teach that maltose and beta-cyclodextrin are analogs of a ligand, nor clarify what the scope of an analog of a ligand is.  To the extent maltose and beta-cyclodextrin read on an analog of a ligand, these two compounds don’t represent the genus of an analog of a ligand.  Further, if maltose and beta-cyclodextrin are an analog of a ligand, the teaching in paragraph 32 that the binding affinities of the two compounds are “close enough” makes the term “an analog of a ligand” even more unclear, because “close enough” is a relative term, and the application does not teach how close the binding affinity has to be to be considered “close enough.”  Regarding Appellant’s argument that paragraph 18 teaches that actuation of the ligand-dye/drug cargo is induced by the simple addition of a competitive structural analog to the extracellular medium, the Examiner’s response is that this section doesn’t clarify the meaning of an analog of a ligand, nor support Appellant’s definition.  Although the word “analog” appears in paragraph 18, nowhere does the word “ligand” appear, nor a representative number of ligands.  The application gives no teaching that maltose and beta-cyclodextrin are analogs of a ligand, and these two compounds don’t represent of the vast genus of an analog of a ligand.  The artisan would understand from paragraph 18 that “competitive structural analog,” which is in quotations, is a type of analog that may or may not fall under the scope of the claimed invention.  The artisan would not understand this term to limit the claimed analog of a ligand, nor provide a limiting definition of what an analog of a ligand is.  If the metes and bounds of ”an analog of the ligand” were defined in the manner proposed by Appellant, as a compound sufficient to cause competitive displacement of a ligand from a respective binding element, the artisan would still not be apprised of the scope of the invention because the application provides no clarification on how complete the displacement of the ligand by the compound has to be (displacement of a portion of the ligands, displacement of all of the ligands) for the compound to be considered sufficient to cause competitive displacement of the ligand.    



The following is the Examiner’s response to the arguments against the rejection of claims 8-10 and 13 under 35 U.S.C. 103 as being unpatentable over Bagalkot (Nano Letters, 2007) in view of Nag (Ther. Deliv., 2016); the rejection of claims 8-12 and 14 under 35 U.S.C. 103 as being unpatentable over Medintz (Nature Materials, 2003) in view of Nag (Ther. Deliv, 2016); and the rejection of claims 8-14 under 35 U.S.C. 103 as being unpatentable over Medintz (Nature Materials, 2003) in view of Nag (Ther. Deliv, 2016) in further view of US 20170275418 to Diwu.  
Regarding Appellant’s argument that enzymatic cleavage and pH-triggering are not encompassed by the claimed invention, the Examiner’s response is that enzymatic cleavage and pH-triggering are encompassed by the claimed invention.   Appellant argues that Nag discloses a broad variety of stimuli, none of which are introduced extracellularly.  The Examiner’s response is that Nag teaches that extracellular stimuli provide the ability to controllably manipulate the release of a drug cargo from a nanoparticle in a cell for controlled drug delivery (abstract; pages 335-336, bridging paragraph). This is “introducing an analog of the ligand exterior to the cell.”  Extracellular triggering provides the advantage of eliciting fine control over the release of the nanoparticle-associated drug cargo and provides spatial and temporal control over the nanoparticle actuation process that is not typically attainable by passive actuation (pages 335-336, bridging paragraph; page 342, right column, first paragraph). Introduction of stimuli including thiols, enzymes, and pH administered external to the cell provide such extracellular triggering (page 342, left column, last paragraph; page 344, left and right column, bridging paragraph).   Thus, the artisan would not read Nag as Appellant has, but understand that Nag provides extensive teachings regarding the advantages of active activation by external introduction of a stimulus, and strong guidance regarding examples of external stimuli (an analog of the ligand exterior to the cell).  The Examiner maintains that it would have been obvious, in view of Nag, to introduce an external stimulus as taught by Nag to provide the advantage of spatial and temporal control over the nanoparticle actuation process.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                                                                                                                                                                                                               Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                         
/JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.